DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Muraff on 01/28/2021.

The application has been amended as follows (see Claims filed on 08/25/2020):
Claim 1, line 4, replace “a coolant line” to --a first coolant line--.
Claim 1, line 4, after “coolant line” add –and a second coolant line, the first and second coolant lines each run along an interstice formed by adjacent turns so that the first coolant line is--.
Claim 1, line 4, after “completely in” delete “at least one of”.
Claim 1, line 5, delete “or” and add --and the second coolant line is embedded partly or completely in--.
Claim 1, line 5, after “the secondary winding,” enter a new line.

Claim 1, line 6, delete “the coolant line comprises a plurality of exit holes, which lead in the direction of the primary winding or the secondary winding, so as to supply said primary winding or secondary winding with coolant.” and add --the first coolant line comprises at least one exit hole which leads in the direction of the primary winding, so as to supply the primary winding with coolant, and wherein the second coolant line comprises at least one exit hole which leads in the direction of the secondary winding, so as to supply the secondary with coolant.--.
Claim 2, lines 1-2, delete “the coolant line comprises” and add --the first and second coolant lines each comprise--.
Claim 3, line 1, after “wherein the” add --first--.
Claim 4, lines 1-2, delete “wherein a first coolant line and a second coolant line are provided, and”.
Claim 8, line 2, delete “the coolant line” and add --the first and second coolant lines--.
Cancel Claim 10.
Cancel Claim 11.
Claim 13, lines 4-5, delete “at least one of the two windings,” and add --at least one of the primary winding or secondary winding,--.
Claim 13, line 5, after “wherein the” add --first--.
Claim 13, line 7, replace “a supply” with --the supply--.

Add new claim 20:
--20. A transformer with integrated cooling, comprising:
a primary winding; 
a secondary winding; and 
a first coolant line and a second coolant line, the first coolant line forming an intermediate layer around an inner winding layer of the secondary winding and the second coolant line forming an outer layer that is wound around an outer winding layer of the secondary winding,
wherein the first coolant line and the second coolant line are supplied with coolant from a supply device, and wherein the first coolant line comprises at least one exit hole which leads in the direction of the primary winding, so as to supply the primary winding with coolant, and wherein the second coolant line comprises at least one exit hole which leads in the direction of the secondary winding, so as to supply the secondary winding with coolant.--.




Reasons for Allowance
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a first coolant line and a second coolant line, the first and second coolant lines each run along an interstice formed by adjacent turns so that the first coolant line is embedded partly or completely in the primary winding and the second coolant line is embedded partly or completely in the secondary winding,
wherein the first coolant line and the second coolant line are supplied with coolant from a supply device, and wherein the first coolant line comprises at least one exit hole which leads in the direction of the primary winding, so as to supply the primary winding with coolant, and wherein the second coolant line comprises at least one exit hole which leads in the direction of the secondary winding, so as to supply the secondary winding with coolant.
Claim 13 recites, inter alia, a second coolant line configured to be supplied with coolant from the supply device;
wherein the first coolant line includes a plurality of exit holes, which lead in the direction of the primary winding, so as to supply the primary winding with coolant and the second coolant line includes a plurality of exit holes, which lead in the direction of the secondary winding, so as to supply the secondary winding with coolant; and
wherein the first coolant line is wound around an inner winding layer of the primary winding and the second coolant line is wound around an outer winding layer of the secondary winding.
a first coolant line and a second coolant line, the first coolant line forming an intermediate layer around an inner winding layer of the secondary winding and the second coolant line forming an outer layer that is wound around an outer winding layer of the secondary winding,
wherein the first coolant line and the second coolant line are supplied with coolant from a supply device, and wherein the first coolant line comprises at least one exit hole which leads in the direction of the primary winding, so as to supply the primary winding with coolant, and wherein the second coolant line comprises at least one exit hole which leads in the direction of the secondary winding, so as to supply the secondary winding with coolant.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837